                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     USA,                                           Case No. 10-cr-00560-SI-1
                                   8                     Plaintiff,
                                                                                        ORDER DENYING MOTION
                                   9              v.                                    REQUESTING CLARIFICATION AND
                                                                                        JUDICIAL CONSIDERATION OF
                                  10     WILLIAMS,                                      TIME CREDIT
                                  11                     Defendant.                     Re: Dkt. No. 114
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           The motion filed on March 5, 2020 is DENIED for the reasons stated in the order filed
                                  15   January 27, 2020. See Dkt. No. 113. No further motions regarding the sentence computation may
                                  16   be filed in this action.
                                  17

                                  18           IT IS SO ORDERED.
                                  19

                                  20   Dated: March 6, 2020                         ______________________________________
                                                                                    SUSAN ILLSTON
                                  21                                                United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
